PER CURIAM.
This is an appeal from a final summary judgment granted against the appellant in an action in which he sought to obtain an equitable lien on property owned by his daughter and son-in-law, the appellees. We find no error in the trial court’s entry of summary judgment on the equitable lien action. However, we feel that the appellant should have been granted leave to file an amended complaint seeking a money judgment for the appellees' failure to repay a loan. Accordingly, the final summary judgment is affirmed; but the order denying the appellant’s motion to amend is reversed with directions for further proceedings consistent with this opinion.
DOWNEY, C. J., and ANSTEAD and DAUKSCH, JJ., concur.